Per Curiam.
Suit by Springer against Wilkerson, for diverting a water-course from the lands of the plaintiff. The defendant answered in five paragraphs, embracing a denial, justification as supervisor of highways; 'and liberum tene mentum. Replication in denial; trial, verdict and judgment for the plaintiff.
James A. Grawley and Matson <& Scott, for the appellant.
Williamson and Baggy, for the appellee.
The counsel for appellant, in their brief, make two points for the reversal of the judgment: 1. The refusal of the Court to admit the record of a deed to be given in evidence; and, 2. The refusal of the Court to give a certain instruction asked.
The ground of the objection to the proffered evidence does not appear in the record, nor are we in any manner informed on what ground it was rejected; hence we must presume, in favor of the ruling, that it was properly rejected.
As to the instruction asked, the evidence not being in the record, we must presume it was refused because not applicable to the case made by the evidence, if abstractly correct.
The judgment is affirmed, with costs.